— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County (Mclnerney, J.), imposed June 19, 1985, upon his conviction of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being a period of five years’ probation with a condition of 90 days’ imprisonment to run concurrently therewith.
Sentence modified, as a matter of discretion in the interest of justice, by vacating that portion which imposed 90 days of incarceration as a condition of probation. As so modified, sentence affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The sentence was excessive to the extent indicated. Mollen, P. J., Brown, Fiber and Kooper, JJ., concur.